
	
		I
		112th CONGRESS
		1st Session
		H. R. 1746
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Ms. Baldwin (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to establish
		  signal quality and content requirements for the carriage of public,
		  educational, and governmental channels, to preserve support of such channels,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Access Preservation
			 Act or the CAP
			 Act.
		2.PEG signal
			 quality and content; preservation of support of PEG use
			(a)In
			 generalSection 611 of the
			 Communications Act of 1934 (47 U.S.C. 531) is amended—
				(1)by redesignating subsection (f) as
			 subsection (h); and
				(2)by inserting after subsection (e) the
			 following new subsections:
					
						(f)Signal quality
				and content
							(1)In
				generalA cable operator that operates a cable system with
				channel capacity designated under subsection (b) or that is required to provide
				channel capacity under subsection (g)(7) shall, with respect to such channel
				capacity—
								(A)carry signals for
				public, educational, or governmental use from the point of origin of such
				signals to subscribers without material degradation and without altering or
				removing content or data provided as part of the public, educational, or
				governmental use;
								(B)provide such
				signals to, and make such signals viewable by, every subscriber of the cable
				system without additional service or equipment charges; and
								(C)provide to the
				appropriate local government subdivision, free of charge, any transmission
				services and the use of any transmission facilities that are necessary to meet
				the requirements of subparagraph (A).
								(2)EnforcementThe
				requirements of this subsection may be enforced by—
								(A)a local government
				subdivision; or
								(B)a State.
								(3)Limitation on
				additional requirementsA
				local government subdivision may not impose on a cable operator requirements
				relating to public, educational, or governmental use of a cable system that are
				in addition to the requirements of this subsection and subsection (g)
				unless—
								(A)such requirements
				are not inconsistent with this section; and
								(B)either—
									(i)such local
				government subdivision is authorized by State law to impose such requirements;
				or
									(ii)such local
				government subdivision is the franchising authority with respect to such cable
				system at the time such requirements are imposed.
									(g)Preservation of
				support of public, educational, and governmental use
							(1)StudyNot later than 180 days after the date of
				enactment of the Community Access Preservation Act, the Commission shall submit
				to Congress a report containing—
								(A)an analysis of the
				impact of the enactment of State video service franchising laws since 2005 on
				public, educational, and governmental use of cable systems;
								(B)an analysis of the
				impact of the conversion from analog to digital transmission technologies on
				public, educational, and governmental use of cable systems;
								(C)recommendations
				for changes to this section required to preserve and advance localism and
				public, educational, and governmental use of advanced communications systems,
				including broadband systems; and
								(D)recommendations for changes to this
				section, after cable systems have converted to a fully digital delivery system,
				relating to requirements for the accessibility of public, educational, or
				governmental channel capacity and the placement of such channel capacity,
				except that such recommendations may not include allowing cable operators to
				impose additional charges on subscribers with respect to the quality,
				accessibility, functionality, or placement of such channel capacity.
								(2)Level of support
				requiredIn a State that
				adopts legislation affecting cable system franchising requirements relating to
				support for public, educational, or governmental use of a cable system that
				becomes effective after May 31, 2005, notwithstanding such legislation, a cable
				operator owes to any local government subdivision in which the operator
				provides cable service during a year beginning after the date of enactment of
				the Community Access Preservation Act an amount for such year to be determined
				by the local government subdivision, but not to exceed the greatest of the
				following:
								(A)The amount of support provided in the last
				calendar year ending before the effective date of such State
				legislation.
								(B)The average annual amount of support
				provided over the term of the franchise under which the cable operator was
				operating on the day before the effective date of such State
				legislation.
								(C)The amount of support that the cable
				operator is required to provide to such local government subdivision under such
				State legislation during the year involved.
								(D)An amount of
				support equal to 2 percent of the gross revenues of the cable operator from the
				operation of the cable system to provide cable services in such local
				government subdivision during the year involved.
								(3)Forms of
				supportFor purposes of
				paragraph (2), support for public, educational, or governmental use of a cable
				system means all cash payments, in-kind support, and free services that the
				operator of the cable system, or its predecessor, provides to the local
				government subdivision for such use of the cable system.
							(4)Adjustment for
				inflationFor a year
				beginning on or after the effective date described in subparagraphs (A) and (B)
				of paragraph (2), on the date that the Gross National Product Price Index is
				first published by the Bureau of Economic Analysis after the end of June of
				such year, the amounts specified in such subparagraphs shall be increased by
				the percentage increase, if any, in the Index published on such date from the
				Index first published after the end of June of the preceding year.
							(5)Cash
				paymentsA cable operator
				that owes amounts under paragraph (2) shall, beginning not later than 30 days
				after the date of enactment of the Community Access Preservation Act, pay such
				amounts in cash—
								(A)in accordance with the schedule for payment
				of franchise fees, communications taxes, or other similar assessments under any
				applicable franchise; or
								(B)if there is no
				payment schedule for such assessments under an applicable franchise, in
				accordance with the most frequent payment schedule for such assessments under
				applicable State or local law.
								(6)Uses;
				disputes
								(A)UsesSupport provided to any local government
				subdivision under this subsection shall be dedicated to public, educational, or
				governmental use of channel capacity.
								(B)Disputes
									(i)MediationIf there is a dispute as to amounts owed
				under this subsection, undisputed amounts shall be paid to the local government
				subdivision, disputed amounts shall be paid into an escrow account, and the
				parties shall submit to nonbinding mediation.
									(ii)Court
				proceedingsIf the dispute cannot be settled using mediation,
				either party may seek relief from a court of competent jurisdiction.
									(7)ChannelsIn a State that adopts legislation
				affecting cable system franchising requirements relating to the number of
				channels for public, educational, or governmental use of a cable system that
				becomes effective after May 31, 2005, a cable operator shall, notwithstanding
				such legislation, provide in a local government subdivision at least the
				greater of the following number of channels for such use:
								(A)The number of channels for such use that
				the operator was providing in the local government subdivision on the day
				before the effective date of such State legislation.
								(B)If the operator provided fewer than 3
				channels for such use in the local government subdivision on the day before the
				effective date of such State legislation, a number specified by the local
				government subdivision, but not to exceed 3.
								(8)EnforcementThe
				requirements of this subsection may be enforced by—
								(A)a local government
				subdivision; or
								(B)a
				State.
								.
				(b)Definitions
				(1)Cable
			 serviceSection 602(6) of the
			 Communications Act of 1934 (47 U.S.C. 522(6)) is amended by striking
			 means and inserting means, regardless of the technology
			 or transmission protocol used in the provision of service.
				(2)Local government
			 subdivisionSection 602 of such Act (47 U.S.C. 522) is
			 amended—
					(A)by redesignating
			 paragraphs (16) through (20) as paragraphs (17) through (21), respectively;
			 and
					(B)by inserting after
			 paragraph (15) the following new paragraph:
						
							(16)the term local government
				subdivision means—
								(A)except as provided
				in subparagraph (B), a franchising authority that derives its power to grant a
				franchise from State or local law; and
								(B)in a State that adopts legislation
				affecting cable system franchising requirements relating to support for public,
				educational, or governmental use of a cable system that becomes effective after
				May 31, 2005, an entity that was considered a franchising authority deriving
				its power to grant a franchise from State or local law as of the day before the
				effective date of such State
				legislation;
								.
					(3)Franchise
			 feeSection 622(g)(2) of such Act (47 U.S.C. 542(g)(2)) is
			 amended—
					(A)in subparagraph
			 (B), by striking in the case of any franchise in effect on the date of
			 enactment of this title,;
					(B)by striking
			 subparagraph (C); and
					(C)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.
					
